Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered May 4, 1994, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him to a term of 21/s to 7 years, unanimously affirmed.
The sentencing minutes, read as a whole, establish that the court provided defendant a reasonable opportunity to be heard on his baseless requests for new counsel (see, People v Sides, 75 NY2d 822) and to withdraw his plea (see, People v Frederick, 45 NY2d 520). Defendant’s request to proceed pro se at the sentencing proceeding was unequivocal and his waiver of the right to counsel was knowing and voluntary (see, People v McIntyre, 36 NY2d 10). We have reviewed and rejected defendant’s remaining contentions. Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.